Citation Nr: 0616299	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vocal cord impairment, residuals of 
resistant Staphylococcus infection (MRSA pneumonia), 
pulmonary function impairment from residuals of pneumonia, 
brain cell damage, loss of control of bowel function, and 
loss of muscle tone in the lower extremities, as a result of 
hospitalization and treatment provided by a Department of 
Veterans Affairs Medical Center from September 15, 1997 to 
December 19, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1960 to September 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran's copy of a medical expert opinion obtained by 
the Board in December 2005 was mailed to the wrong address 
and subsequently was returned to the Board.  A copy of the 
opinion has been mailed to the veteran's correct address.  
The veteran's authorized representative received a copy of 
the opinion and presented additional argument on behalf of 
the veteran in an Informal Hearing Presentation dated in 
February 2006.  Therefore, the Board will proceed with 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends that he has additional disabilities as 
the result of VA treatment and hospitalization from September 
15, 1997 to December 19, 1997.  

The Board sought an additional medical expert opinion in this 
case.  Based on the opinions provided by Drs. G.L., P.Y., and 
A.T. in December 2005, this case must be remanded for 
purposes of obtaining outstanding treatment records.  

By way of history, in March 2001, the Board remanded the 
veteran's claim and specifically asked the RO to obtain "the 
veteran's inpatient treatment records for the period from 
September 15, 1997 to December 19, 1997, including pre-
surgical work up, patient authorizations, operative 
summaries, post operative reports, doctors progress notes, 
nursing notes, quality assurance reports, any incident 
reports, the MAS file, and any reports of the veteran's 
dissatisfaction with his treatment while hospitalized."  VA 
Form 10-7131 shows that the RO requested the foregoing 
medical records in April 2002.  A January 2003 deferred 
rating decision reflects that another request for these 
records was made.  Additional VA treatment records were 
associated with the claims file, however, none of the 
requested medical records were retrieved other than radiology 
reports on chest x-rays, CT scans of the abdomen and pelvis, 
and gallium scans.  There is no notation in the claims file 
as to whether the requested medical records exist.  If 
unavailable, then the claims file should reflect this fact. 

The Board further observes that the June 2004 VCAA [Veterans 
Claims Assistance Act of 2000] notice issued pursuant to the 
Board's March 2001 Remand is deficient to the extent that it 
fails to advise the veteran of what the evidence must show to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  
Additionally, during the course of this appeal, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the instant appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  To the extent any concerns 
raised in Dingess/Hartman are present here, please take this 
opportunity to inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded under § 1151, and 
also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that advises the 
veteran of what the evidence must show to 
establish entitlement to benefits under 
38 U.S.C.A. § 1151 as well as an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Please contact the veteran and obtain 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him since 1997.  After securing 
the necessary permission from the 
veteran, copies of any available records 
that are not already of record should be 
obtained and associated with the claims 
folder. 

3.  Please obtain the veteran's VA 
inpatient treatment records for the 
period from September 15, 1997 to 
December 19, 1997, including pre-surgical 
work up, patient authorizations, 
operative summaries, post operative 
reports, doctors progress notes, and 
nursing notes.  If the foregoing records 
cannot be found, ask for specific 
confirmation of that fact.

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






